DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03 March 2022 has been entered.
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-8, 10, 13, 18, 20, 22, 23, 25, and 27-30 under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues on p. 10 that the claims are patent eligible because the claims do not merely recite “mathematical concepts,” but instead recite a system. This argument is not persuasive. The claims were not rejected as being ineligible merely because they recited mathematical concepts. The claims were rejected as being ineligible after an analysis under the 2019 PEG.
Applicant argues on pp. 10-11 that the claims are eligible, because they are similar to the claims in Example 38, which claims are also eligible. This argument is not persuasive. The claims are not at all similar to the claims in Example 38. As argued by Applicant, the claims of Example 
Applicant argues on p. 11 that “Applicant’s claims do not recite mathematical concepts.” This argument is not persuasive. Under a broad, reasonable interpretation of the claims, all of the data processing steps in claims 1, 23, and 27, for example, are abstract ideas of mathematical concepts, as set forth below.
Despite Applicant’s unpersuasive arguments with respect to the rejection of the claims under 35 U.S.C. §101, the rejection of claims 1-8, 10, 13, 18, 20, 22, and 27-30 under 35 U.S.C. §101 are withdrawn after an updated analysis of the claims under the 2019 PEG, as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-8, 10, 13, 18, 20, 22, 23, 25, and 27-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 23, and 27, the Specification fails to provide written description support for the pipe condition evaluator. Applicant states on p. 9 of the Remarks received 03 March 2022 that the claims have been amended, but fails to provide any indication that the claim amendments are supported by the Specification, including any indication of where in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 10, 13, 18, 20, 22, 23, 25, and 27-30 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 23, and 27, the lack of disclosure of the pipe condition evaluator makes the scope of the claim unclear, because it is not clear what structure is being used to perform the method steps performed by the pipe condition evaluator. The claims already recite a processor, which processor was presumably the structure performing the steps performed by the processor.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 23 and 25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 23, the computer readable medium covers non-statutory subject matter propagating signals per se in view of ordinary and customary meaning of computer readable media, In re Nuijten, 500 F.3d 1346, 1356-57 (Fed Cir. 2007).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 101 by adding the limitation "non-transitory" to the claim.
Claims 23 and 25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 23 and 25 are directed to an apparatus.
Claims 23 and 25 are therefore directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 23 recites:
processing the response signals to determine regions of metal loss in the concentric pipes including, for each pipe, determining differences in an electric or magnetic property at respective azimuthal locations; and determining dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property.
This claim limitation is a judicial exception of a mathematical concept.
presenting, in response to processing the responses, one or more visualizations of the concentric pipes, including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the responses signals, the one or more visualizations of the concentric pipes selected from a 
These claim limitations judicial exceptions of mental processes that, but for the recitation of a generic computer components, encompass mental processes that can be performed mentally and/or with pen or paper. Claim 23 therefore recites mental processes.
Dependent claim 25 recites all of the limitations of claim 23, and therefore also recites abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 23 recites the additional element of:
acquiring, using a plurality of azimuthally distributed receiver sensors, response signals received from two or more concentric pipes of a multi-pipe structure, wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure.
This additional element represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity.
Claim 23 also recites the additional element of:
a machine-readable storage device having instructions stored thereon, which, when executed by one or more processors of a machine, cause the machine to perform operations,
The computer and computer-readable medium represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a computer and computer-readable medium do not integrate the abstract ideas into a 
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 23 is therefore directed to the abstract ideas.
Claim 25 recites:
wherein the operations include operations to control a source to generate the probe signal and to control the receiver sensors to receive the response signals from the pipes, the source and the receiver sensors arranged to operate from within the multi-pipe structure.
This additional element is nothing more than an intended use of the generic computer used as a tool to implement the abstract ideas, by performing more generic computer functions of sending and receiving signals.
Accordingly, the additional elements do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 25 is therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
claim 23, the recitation of acquiring step is mere data gathering that is recited at a high level of generality, and is a well-known function of a computer. This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.
As discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. This includes the data receiving step of “acquiring,” which is merely a generic computer function of receiving data. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there is no inventive concept in claim 23, and thus claim 23 is ineligible. Claim 25 is similarly ineligible.
Applicant should note that the examiner is interpreting claim 23 to only positively recite the structure of a non-transitory computer-readable medium. With respect to the plurality of azimuthally distributed receiver sensors, a transmitter, and two or more concentric pipes, any computer operations performed with respect to these claim limitations are merely an intended use of the non-transitory computer-readable medium, and not otherwise capable of patentably distinguishing the structure of the non-transitory computer-readable, as set forth in MPEP § 2114(II).
Claim Analysis – 35 U.S.C. § 101
Claims 1-8, 10, 13, 18, 20, 22, and 27-30 are not rejected under 35 U.S.C. § 101. The examiner’s analysis of the claims under the 2019 PEG, showing the reasoning for the examiner’s conclusion that the claims are eligible under 35 U.S.C. § 101, is set forth below.
The following analysis is performed as set forth in the 2019 PEG, as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-8, 10, 13, 18, 20, and 22 are directed to a method.
Claims 27-30 are directed to an apparatus.
Each of claims 1-8, 10, 13, 18, 20, 22, and 27-30 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
processing the response signals to determine regions of metal loss in the concentric pipes including, for each pipe, determining differences in an electric or magnetic property at respective azimuthal locations; and determining dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property.
These claim limitations are judicial exceptions of mathematical concepts.
Claim 1 also recites
presenting, one or more visualizations of the concentric pipes, including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the response signals 
These claim limitations judicial exceptions of mental processes that, but for the recitation of generic computer components, encompass mental processes that can be performed mentally and/or with pen or paper.
Therefore, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Each of dependent claims 2-8, 10, 13, 18, 20, and 22 recite all of the limitations of claim 1, and therefore also recite abstract ideas.
Claim 27 recites:
process the response signals to determine regions of metal loss in the concentric pipes including, for each pipe,
determine differences in an electric or magnetic property at respective azimuthal locations; and 
determine dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property.
These claim limitations are judicial exceptions of mathematical concepts.
present one or more visualizations of the concentric pipes, including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the responses signals, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot as images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial and azimuthal directions for each pipe, and one or more three-dimensional plots of parameter values with respect to a radial direction or an azimuth or depth; and
display the one or more visualizations of the concentric pipes.
These claim limitations are judicial exceptions of mental processes that, but for the recitation of a generic computer components, encompass mental processes that can be performed mentally and/or with pen or paper. Claim 27 therefore recites mental processes.
Each of dependent claims 28-30 recite all of the limitations of claim 27, and therefore also recite abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
acquiring, using a plurality of azimuthally distributed receiver sensors, response signals received from two or more concentric pipes of a multi-pipe structure, wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure.
This additional element represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity.
Claim 1 also recites:
a pipe condition evaluator.
The pipe condition evaluator appears to represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer and computer-readable medium do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Even when the additional elements are viewed in combination with other claim elements, there is no improvement to a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception. Claim 1 is therefore directed to the abstract ideas.
Claims 2-8, 10, 13, 18, 20, and 22 also recite the additional elements recited in claim 1, and are therefore also directed to the abstract ideas.
Claim 27 recites the additional elements of:
a plurality of azimuthally distributed receiver sensors disposed without a multi-pipe structure;
acquiring, using a plurality of azimuthally distributed receiver sensors, response signals received from two or more concentric pipes of a multi-pipe structure, wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure.
These additional elements represent mere data gathering that is necessary for use of the recited judicial exception, and are recited at a high level of generality. These claim limitations are therefore insignificant extra-solution activity. 
Claim 27 also recites the additional elements of:
a processor;
a machine-readable medium having program code executable by the processor to cause the processor to do computer things.
The computer readable medium and processor are recited at a high level of generality, i.e., as a generic computer device for performing a generic computer function of processing data. This generic operation control portion is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
When viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 27 is therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
claim 1, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
The additional elements of acquiring response signals received from two or more concentric pipes using a plurality of azimuthally distributed receiver sensors, however, do not appear to be well-understood, routine, or conventional. Therefore, these additional elements are no longer considered to be insignificant, but instead provide an inventive concept that makes that claims amount to significantly more than the abstract ideas.
Therefore, claim 1 is deemed to be patent eligible at Step 2B.
Because each of claims 2-8, 10, 13, 18, 20, and 22 recite the additional elements recited in claim 1, they are also considered to be eligible at Step 2B, and no further analysis of claims 2-8, 10, 13, 18, 20, and 22 under the 2019 PEG is necessary.
Regarding claim 27, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
The additional elements of a plurality of azimuthally distributed receiver sensors disposed within a multi-pipe structure, and using the plurality of azimuthally distributed receiver sensors 
Therefore, claim 27 is deemed to be patent eligible at Step 2B.
Because each of claims 28-30 also recite the additional elements recited in claim 27, they are also considered to be eligible at Step 2B, and no further analysis of claims 28-30 is necessary.

Applicant should note that while claims 23 and 25 are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Leo T Hinze/
Patent Examiner
AU 2854
23 March 2022


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853